Exhibit US$325,000 October 31, 2008 Fund.com Inc. 9% UNSECURED PROMISSORY NOTE FOR VALUE RECEIVED, the adequacy of which is hereby acknowledged, Fund.com Inc., a company organized under the laws of the State of Delaware (the “Company”), hereby promises unconditionally to pay to IP Global Investors Ltd., with an address of 170 Harrison Avenue, Harrison NY 10528 (including any successor or permitted transferee hereunder, the “Holder”) in lawful money of the United States of America (“Dollars” or “US$”) and in immediately available funds, the principal sum of THREE HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS (US$325,000) on the 30th Business Day immediately following demand for such payment delivered in accordance with Section 6 bnelow, and to pay interest on such principal amount of this Unsecured Promissory Note (the “Note”).Capitalized terms used but not otherwise defined herein have the respective meanings given to such terms below. 1.Principal.Promptly following the payment in full of this Note, the Holder shall surrender this Note to the Company for cancellation. 2.Interest. Interest on the Note shall accrue at a rate of 9 percent (9%) per annum from the date of this Note.Interest shall be payable upon payment of the principal hereof.Interest shall be computed on the basis of a 360-day year applied to actual days elapsed. 3.Payments.All payments to be made by the Company in respect of this Note shall be made in U.S.
